Case 1:18-cv-03140-WFK-RML Document 36 Filed 06/25/20 Page 1 of 1 PageID #: 346
                          LEVIN-EPSTEIN & ASSOCIATES, P.C.
 _____________________________________________________________________________________________
                        420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                 T: 212.792-0046 • E: Jason@levinepstein.com

                                                                                       June 25, 2020

 Via Electronic Filing
 The Honorable Magistrate Judge Robert M. Levy
 U.S. District Court Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201
                       Re:     Oswaldo et al v. Kim et al
                               Case No.: 1:18-cv-03140
 Dear Honorable Judge Levy:

        This law firm represents Plaintiffs Geferson Oswaldo and Jose Mayancela (together, the
 “Plaintiffs”) in the above-referenced action.
         Pursuant to Your Honor’s Individual Motion Practice Rules 2(A) and 2(E), this letter
 respectfully serves to request an extension of time to file the Settlement Agreement and Cheeks
 Motion in the above-referenced matter from June 29, 2020 to, through and including, July 20,
 2020.
        This is the second request of its kind, and is made on consent of Defendants’ counsel.
 This request, if granted, would not affect any other scheduled deadlines.
        The basis of this request is that the parties are still in the process of finalizing the
 language in the agreement and circulating it for signatures, a process that has been hampered by
 the ongoing and persistent COVID-19 pandemic.

        In light of the foregoing, Plaintiffs request an extension of time to file the Settlement
 Agreement and Cheeks Motion in the above-referenced matter from June 29, 2020 to, through
 and including, July 20, 2020.

        Thank you, in advance, for your time and attention to this matter.
                                                 Respectfully submitted,
                                                       LEVIN-EPSTEIN & ASSOCIATES, P.C.
                                                       By: /s/ Jason Mizrahi
                                                           Jason Mizrahi, Esq.
                                                           420 Lexington Avenue, Suite 2525
                                                           New York, NY 10170
                                                           Tel. No.: (212) 792-0048
                                                           Email: Jason@levinepstein.com
                                                          Attorneys for Plaintiffs
